MEMORANDUM *
On December 3, 2004, we filed a memorandum disposition affirming Joaquin Chavez-Cruz’s sentence. On February 28, 2005, the Supreme Court granted Chavez-Cruz’s petition for a writ of certiorari, vacated our judgment, and remanded for further consideration in light of United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). The record does not show how the district court would have proceeded had it known that the Sentencing Guidelines were advisory rather than mandatory. Accordingly, we remand for the district court to answer the ques*681tion whether the sentence would have been materially different if it had known that the Guidelines were advisory. See United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc); United States v. Moreno-Hernandez, No. 03-30387, slip op. 7773, 7793-94, 2005 WL 1560269 (9th Cir. July 5, 2005) (amended opinion).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.